Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action

DETAILED ACTION

Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Kang (US-PGPUB-NO:  US20160261125)Kang discloses):1.    (Original) A communication system of a battery pack [Para. 19, refer to: "communication", "system", "battery pack"], the communication system comprising a transmitter configured to transmit a communication signal from the battery pack to an external device and a receiver configured to receive a communication signal from the external device, wherein the transmitter comprises [Para. 18, refer to: "communication", "system", "transmit", "signal", "battery pack", "external", "device"]:a first transistor configured to perform a switching operation in response to a first communication signal output from a battery management system (BMS) of the battery pack [Para. 19, refer to: "switch", "battery management system"];a second transistor configured to perform a switching operation in response to the switching operation of the first transistor [Para. 45, 11, refer to: "switching", "response"];and a first diode configured to transmit the first communication signal to the external device in response to the switching operations of the first and second transistors [Fig. 7, refer to the “data transmission section”], 
wherein the receiver comprises: a third transistor configured to perform a switching operation in response to a second communication signal received from the external device [Fig. 7, in response to the “PULSE” which is equivalent to “second communication signal” of the claim limitation, the “switching operation” of the claim limitation is taken place in the “Sampling Point” of Fig. 7];

    PNG
    media_image1.png
    492
    585
    media_image1.png
    Greyscale
a fourth transistor configured to perform a switching operation in response to the switching operation of the third transistor [Para. 11, refer to: "switching", "response"];and a second diode configured to transmit the second communication signal to the BMS in response to the switching operations of the second and fourth transistors [Para. 19, 18].(As to claim 2, Kang discloses):2.    (Original) The communication system of claim 1, wherein the first and third transistors are P-type transistors, and the second and fourth transistors are N-type transistors [Para. 63, 84 refer to: "logic element", wherein, logic element comprises CMOS circuit having both n and p type transistors.].Kang discloses):3.    (Original) The communication system of claim 1, wherein an emitter of the first transistor is connected to an anode of the first diode [Para. 4, refer to: "anode" (i.e. electrode emitting electron, outside the cell)], and a cathode of the first diode is connected to a collector of the second transistor [Para. 4, refer to: "cathode" (i.e. electrode receiving electron, outside the cell), "collector"].(As to claim 4, 7, Kang discloses):4.    (Original) The communication system of claim 1, wherein a collector of the first transistor is connected to a base of the second transistor, wherein the first transistor is turned off by the first communication signal when the first communication signal has a high level [Para. 9, 19, refer to: "signal", "state"], and the second transistor is turned off when the first transistor is turned off, wherein the first diode is configured to transmit the first communication signal to the external device when the first communication signal has a high level [Para. 69, refer to: "communication", "external device"].(As to claim 5, 8, Kang discloses):5.    (Original) The communication system of claim 1, wherein the first communication signal output from the BMS is transmitted to the external device through the first and second transistors when the first communication system has a low level [Para. 18, 19].(As to claim 6, Kang discloses):Kang discloses):9.    (Currently Amended) A battery pack comprising [Para. 4, refer to: "battery pack"]:the communication system of any one of claims 1 [Para. 18, 19];a plurality of battery cells that are rechargeable [Para. 4, 6, refer to: "battery", "cells"];a charge-discharge control switch connected to a negative (-) terminal of the plurality of battery cells [Para. 7, 19, refer to: "charge", "controlled", "switch"];and a BMS configured to monitor states of the plurality of battery cells [Para. 7, refer to: "BMS", "battery", "cells"], control a switching operation of the charge-discharge control switch [Para. 7, 19], and output a communication signal to the communication system [Para. 19, 18].
Conclusion